           Case 1:19-cv-10818-AJN Document 16 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                  6/11/2020
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
DANIEL CALIGIURI,                                                       :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   19-CV-10818 (AJN) (JLC)
                                                                        :
CITY OF NEW YORK,                                                       :
                                                                        :
                                    Defendant.                          :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated June 8, 2020 (Dkt. No. 15), Judge Nathan referred this case

to me for settlement. The parties are directed to advise the Court within 30 days when they wish

to schedule a settlement conference. The parties should do so by filing a letter-motion on the

docket that indicates at least three dates that are mutually convenient for the parties.

Alternatively, counsel are free to e-mail my deputy clerk, David Tam, at

David_Tam@nysd.uscourts.gov to find a mutually convenient date for the parties and the Court.

Given the state's extension of the current stay-at-home policy in light of the COVID-19

pandemic, any settlement conference in the foreseeable future will likely be conducted

telephonically. Using the Court’s conference line system, the Court will begin the settlement

conference in joint session with all parties on the line before breaking into private session and

speaking to the parties individually, as the technology the Court is using can facilitate breakout

sessions with each side.


        SO ORDERED.

Dated: June 11, 2020
       New York, New York
